      Case 1:19-cv-08324-DLC Document 50 Filed 03/17/21 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
AMRO ALI, M.D.,                        :               19cv8324 (DLC)
                                       :
                         Plaintiff,    :             OPINION AND ORDER
                -v-                    :
                                       :
WESTCHESTER MEDICAL CENTER and NEW     :
YORK MEDICAL COLLEGE,                  :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

APPEARANCES:

For the plaintiff:
Robert Sadowski
Sadowski Katz, LLP
800 Third Ave, 28th Floor
New York, NY 1002

For the defendants
Paul Millis
Daniel Rinaldi
Meyer, Suozzi, English & Klein, P.C.
990 Stewart Avenue, Suite 300
P.O. Box 9194
Garden City, NY 11530

DENISE COTE, District Judge:

     Amro Ali, M.D. (“Ali”) claims that Westchester Medical

Center (“WMC”) and New York Medical College (“NYMC”)

discriminated against him on the basis of his age and national

origin when they failed to admit him to a medical residency

program in July 2018.    The defendants have moved for summary

judgment.   For the reasons that follow, the motion is granted.
     Case 1:19-cv-08324-DLC Document 50 Filed 03/17/21 Page 2 of 16




                              Background

     The following facts are undisputed or taken in the light

most favorable to Ali.    Ali was born in Egypt in 1971.       Ali

received his medical degree from Alexandria University in

Alexandria, Egypt, in 1995.    Ali practiced general ophthalmology

in Egypt until 1999 and attended a 6-month research fellowship

at Harkness Eye Institute, Columbia Presbyterian Medical Center

in New York in 1999.   He then returned to Egypt, received a

Master’s degree in 2001, and completed an Ophthalmology

residency at Alexandria Eye Center between 2000 and 2002.

     Ali moved to the United States in 2002.       Between 2002 and

2015, Ali participated in an internship and four clinical

Ophthalmology fellowships.    Ali applied unsuccessfully to

several medical residency programs during this time period.           Ali

worked as an Associate Research Scientist at New York University

(“NYU”) from 2011 to 2015.

     In 2015, Ali met Dr. Sansar Sharma, a Ph.D. in Physiology

and professor of Ophthalmology at NYMC.       NYMC is a non-profit

American medical school that shares a campus with WMC in

Westchester County, New York.     Ali and Sharma discussed Ali

joining NYMC in a volunteer research capacity to help NYMC boost

its scholarly activities.    Around this time, NYMC had been

placed on academic probation by the Accreditation Council for




                                   2
     Case 1:19-cv-08324-DLC Document 50 Filed 03/17/21 Page 3 of 16




Graduate Medical Education (“ACGME”) because NYMC did not have

sufficient “scholarly activities.”

     Ali provided his work history and test scores to Sharma.

Sharma promised Ali a position in NYMC’s residency program if

Ali performed research for NYMC.

     Leaving his paid employment at NYU, Ali started

volunteering at NYMC in or around December 2015, and he

officially joined NYMC’s faculty in February 2016 as a voluntary

faculty member.   Ali did not receive a salary for any of his

work at NYMC and worked part-time elsewhere to support himself

and his family.   Ali made this career move in the expectation

that he would become a resident at NYMC and in reliance on his

conversations with Sharma.

     At the time he joined NYMC, Ali understood that Dr.

Thaddeus Wandel, the Resident Training Program Director at NYMC,

had the authority to promise Ali a residency position.         Ali also

understood that Wandel told Sharma that Ali would receive a

residency position if he performed “good research” for NYMC.

Ali published eight scholarly papers and two chapters in

textbooks, drafted two grant proposals, and lectured students in

ophthalmology while he was at NYMC.      On several occasions,

Wandel told Ali that he was “doing a great job” and that Wandel

would secure a residency position for him.




                                   3
        Case 1:19-cv-08324-DLC Document 50 Filed 03/17/21 Page 4 of 16




     Ali first applied for a residency position at NYMC in fall

2015.    Ali applied for this position outside of the formal

“Match” application process.1       He did not receive the position.

     Sometime before or around fall 2016, Wandel “jokingly

questioned [Ali’s] ability to wake up in the middle of the night

if he were a resident.”       Wandel also stated to Sharma that Ali

looked older than he really was.

     With the encouragement of Wandel, Ali applied for a second

time for a residency position at NYMC in November 2016 through

the Match process.      Two residency slots beginning in July 2018

were to be filled through the Match.         While NYMC invited Ali to

interview for a residency position as part of the Match process,

he was not chosen for either of the two Match slots.

     In December 2016, Wandel instructed Ali to complete the

United States Medical Licensing Examination (“USMLE”) as soon as

possible, as Ali may be able to obtain a residency position

sooner than July 2018.       Any candidate seeking to practice

medicine in the United States, including as part of a residency,

must complete the USMLE.       The USMLE is taken in three separate

examinations or steps.       NYMC Policy states that “[a]ll residents



1 To obtain a residency position, applicants can apply to
institutions through a formal process called the “Match,” or
they can apply informally outside of the Match process.




                                      4
      Case 1:19-cv-08324-DLC Document 50 Filed 03/17/21 Page 5 of 16




. . . in NYMC sponsored GME programs must pass Step 3 of the

USMLE by the completion of the second year of their NYMC

[residency] program.”2

     Ali had already passed steps 1 and 2 of the USMLE in 1998

while he was in Egypt, albeit with low scores.         With Wandel’s

encouragement, Ali took step 3 of the USMLE in April 2017, but

he did not pass.    Ali passed step 3 of the USMLE in April 2018.

     A third resident was chosen in 2018, but outside the Match

process.   Dr. Kelly Hutcheson, who was the new Director of

Ophthalmology at WMC and Chair of Ophthalmology at NYMC, chose

Dr. Sameer Al-Shweiki as the new resident.        Al-Shweiki, who is

younger than Ali, is Jordanian and attended medical school in

Jordan.    Al-Shweiki had achieved high scores on steps 1 and 2 of

the USMLE, and he had already passed step 3.        Hutcheson had

worked with and recruited Al-Shweiki.

     On July 20, 2018, Ali met with Dr. Fredrick Bierman,3

Hutcheson, and Wandel to discuss his failure to obtain an



2 WMC requires “every WMC residency program . . . have a policy
that stipulates a deadline by which its residents must take
and/or pass the USMLE . . . step 3 exam and that policy must be
consistent with WMC and New York Medical College . . . policy.”
Specific programs “may require that [step 3] be passed at any
time, but not later [then] the end of [the] second year of
residency training.”
3 Dr. Bierman is the Director of Graduate Medical Education at
WMC and Designated Institutional Official for WMC’s sponsoring
institution for the ACGME.


                                    5
     Case 1:19-cv-08324-DLC Document 50 Filed 03/17/21 Page 6 of 16




appointment as a resident.    Among other things discussed at the

meeting, Bierman explained that as an International Medical

Graduate (“IMG”) Ali had to have passed USMLE step 3 before he

could enter a residency program at NYMC.       This statement, which

is recorded in the minutes of the meeting, was inconsistent with

the written requirements of WMC and NYMC.

     On September 6, 2019, Ali filed a complaint alleging that

the defendants discriminated against him based on his national

origin and age, in violation of Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000a et seq., (“Title II”) and the New

York State Human Rights Law, N.Y. Executive Law § 290 et seq.,

(“NYSHRL”).   The parties completed discovery in October 2020.

On October 30, the defendants moved for summary judgment on each

of Ali’s claims.   The motion became fully submitted on December

23, 2020.

                              Discussion

     A motion for summary judgment may not be granted unless all

of the submissions taken together “show[ ] that there is no

genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”       Fed. R. Civ. P.

56(a).   “An issue of fact is genuine if the evidence is such

that a reasonable jury could return a verdict for the nonmoving

party.   A fact is material if it might affect the outcome of the

suit under the governing law.”     Frost v. New York City Police


                                   6
     Case 1:19-cv-08324-DLC Document 50 Filed 03/17/21 Page 7 of 16




Dep't, 980 F.3d 231, 242 (2d Cir. 2020) (citation omitted).           In

making this determination, the court “constru[es] the evidence

in the light most favorable to the nonmoving party and draw[s]

all reasonable inferences and resolv[es] all ambiguities in its

favor.”   Jaffer v. Hirji, 887 F.3d 111, 114 (2d Cir. 2018)

(citation omitted).

     “Where the moving party demonstrates the absence of a

genuine issue of material fact, the opposing party must come

forward with specific evidence demonstrating the existence of a

genuine dispute of material fact.”      Robinson v. Concentra Health

Servs., Inc., 781 F.3d 42, 44 (2d Cir. 2015) (citation omitted).

The nonmoving party may rely neither “on conclusory statements”,

CIT Bank N.A. v. Schiffman, 948 F.3d 529, 532 (2d Cir. 2020)

(citation omitted), nor on “mere speculation or conjecture as to

the true nature of the facts.”     Fed. Trade Comm’n v. Moses, 913

F.3d 297, 305 (2d Cir. 2019) (citation omitted).

     The Second Circuit has “long recognized the need for

caution about granting summary judgment to an employer in a

discrimination case where . . . the merits turn on a dispute as

to the employer's intent.”    Walsh v. New York City Hous. Auth.,

828 F.3d 70, 74 (2d Cir. 2016) (citation omitted).        Nonetheless,

“[e]ven in the discrimination context . . . a plaintiff must

provide more than conclusory allegations to resist a motion for




                                   7
      Case 1:19-cv-08324-DLC Document 50 Filed 03/17/21 Page 8 of 16




summary judgment.”    Delaney v. Bank of Am. Corp., 766 F.3d 163,

170 (2d Cir. 2014) (citation omitted).

     Title VII makes it unlawful for an employer to “fail or

refuse to hire . . . or otherwise to discriminate against any

individual with respect to his compensation, terms, conditions,

or privileges of employment, because of such individual's race,

color, religion, sex, or national origin.”        42 U.S.C.A. § 2000e-

2.   The NYSHRL makes it unlawful to refuse to hire or employ an

individual because of an individual's age or national origin.4

N.Y. Exec. Law § 296 (McKinney).        Title VII claims are evaluated

under the burden-shifting framework established in McDonnell

Douglas Corp. v. Green, 411 U.S. 792 (1973).        Lenzi v. Systemax,

Inc., 944 F.3d 97, 107 (2d Cir. 2019).       The same framework

generally applies to NYSHRL claims.       Lenzi, 944 F.3d at 108 n.7.

     First, the plaintiff must establish “a prima facie case of

. . . discrimination by demonstrating that (1) he was within the

protected class; (2) he was qualified for the position; (3) he

was subject to an adverse employment action; and (4) the adverse

action occurred under circumstances giving rise to an inference

of discrimination.”    Menaker v. Hofstra Univ., 935 F.3d 20, 30

(2d Cir. 2019) (citation omitted).       A “plaintiff's burden of



4 Ali does not bring claims under the Age Discrimination in
Employment Act of 1967. Thus, his claim of age discrimination
is evaluated under the NYSHRL.


                                    8
      Case 1:19-cv-08324-DLC Document 50 Filed 03/17/21 Page 9 of 16




establishing a prima facie case in a discrimination suit

is de minimis.”   Green v. Town of E. Haven, 952 F.3d 394, 404

(2d. Cir. 2020) (citation omitted).       See also Chiara v. Town of

New Castle, 2 N.Y.S.3d 132, 120 (2nd Dept. 2015).

     At the same time, “stray remarks, even if made by a

decisionmaker, do not constitute sufficient evidence to make out

a case of employment discrimination.”       Danzer v. Norden Sys.,

Inc., 151 F.3d 50, 56 (2d Cir. 1998).       See also Lenzi, 944 F.3d

at 112; Mete v. New York State Office of Mental Retardation &

Developmental Disabilities, 800 N.Y.S.2d 161, 166 (1st Dept.

2005).   “[O]ther indicia of discrimination” must be “properly

presented” for the claim to survive summary judgment.          Danzer,

151 F.3d at 56.

     The Second Circuit has described the standards by which

district courts are to determine whether remarks are “stray,”

rather than indicative of discriminatory intent, as follows:

     The more remote and oblique the remarks are in relation to
     the employer's adverse action, the less they prove that the
     action was motivated by discrimination. The more a remark
     evinces a discriminatory state of mind, and the closer the
     remark's relation to the allegedly discriminatory behavior,
     the more probative the remark will be.

Henry v. Wyeth Pharm., Inc., 616 F.3d 134, 149 (2d Cir. 2010)

(citation omitted).    See also Tolbert v. Smith, 790 F.3d 427,

437 (2d Cir. 2015).    Thus, courts consider four factors to

determine whether a remark is probative:



                                    9
     Case 1:19-cv-08324-DLC Document 50 Filed 03/17/21 Page 10 of 16




     (1) who made the remark (i.e., a decision-maker, a
     supervisor, or a low-level co-worker); (2) when the remark
     was made in relation to the employment decision at issue;
     (3) the content of the remark (i.e., whether a reasonable
     juror could view the remark as discriminatory); and (4) the
     context in which the remark was made (i.e., whether it was
     related to the decision-making process).

Lenzi, 944 F.3d at 112.    See also Chiara, 2 N.Y.S.3d at 142

(applying test to NYSHRL claims).        “No single factor is

dispositive.”   Lenzi, 944 F.3d at 112.

     If the plaintiff establishes a prima facie case, the

“burden shifts to the employer to articulate a legitimate, non-

discriminatory reason for its policy or action.”         Id. at 107

(citation omitted).    In opposing a motion for summary judgment,

if the defendant “puts forth a legitimate, non-discriminatory

justification, the presumption drops out of the analysis and the

plaintiff must establish, by a preponderance of the evidence,

that the employer’s justification is a pretext for

discrimination.”   Id. at 107-08.       At this final phase of the

analysis, the plaintiff “need only establish that discrimination

played a role in an adverse employment decision” and “need only

prove that the employer's stated non-discriminatory reason

was not the exclusive reason for the adverse employment action.”

Naumovski v. Norris, 934 F.3d 200, 214 (2d Cir. 2019) (citation

omitted).




                                   10
       Case 1:19-cv-08324-DLC Document 50 Filed 03/17/21 Page 11 of 16




  I.      National Origin

       Summary judgment is granted as to Ali’s claim of

discrimination based on national origin.         Ali has not

established a prima facie case of discrimination based on

national origin.     Ali’s evidence satisfies the first three

factors of the test: he is within a protected class, has

demonstrated he was qualified for a residency position, and was

subject to an adverse action when he was not hired for a

residency position.      But the circumstances surrounding the

adverse action do not give rise to an inference of

discrimination based on national origin.         Ali has offered no

evidence that NYMC declined to hire him for a residency position

because he is Egyptian or, more broadly, because he was born

abroad.

       Even if Ali had established a prima facie case of

discrimination based on national origin, the defendants have

articulated “legitimate, non-discriminatory reason[s]” for

failing to hire Ali.      Hutcheson –- the new Director of

Ophthalmology at WMC and Chair of Ophthalmology at NYMC –- had

previously worked with Al-Shweiki, who received the residency

position.    The evidence provided by the parties is that

Hutcheson chose to hire Al-Shweiki because she knew him.            Ali

concedes as much in his deposition.        Additionally, the

defendants explain that Al-Shweiki received higher scores on his


                                     11
     Case 1:19-cv-08324-DLC Document 50 Filed 03/17/21 Page 12 of 16




USMLE tests than Ali.    This, combined with Hutcheson’s previous

work with Al-Shweiki, provides an ample non-discriminatory

reason for hiring Al-Shweiki over Ali.       Indeed, “anti-

discrimination law does not make defendants liable for

doing stupid or even wicked things; it makes them liable

for discriminating.”    Lizardo v. Denny's, Inc., 270 F.3d 94, 104

(2d Cir. 2001) (citation omitted).      See also Melman v.

Montefiore Med. Ctr., 946 N.Y.S.2d 27, 36 (1st Dept. 2012) (“A

challenge to the correctness of an employer's decision does not,

without more, give rise to the inference that the adverse action

was due to . . . discrimination.”).

     The defendants having put forth non-discriminatory

justifications for their actions, the burden shifts back to Ali

to raise a question of fact that the defendants acted with

discriminatory intent.    Lenzi, 944 F.3d at 107-08.       Ali has not

done so.

     Ali emphasizes one argument in opposition.        He argues that

the irregularities in the selection of Al-Shweiki instead of him

for the residency position in 2018 create grounds to believe

that he was discriminated against because he was Egyptian.

Those irregularities principally include Bierman’s requirement

that Ali pass step 3 of the USMLE before the beginning of the

residency, Ali’s superior qualifications from his years of

experience when compared to Al-Shweiki’s qualifications, and the


                                   12
     Case 1:19-cv-08324-DLC Document 50 Filed 03/17/21 Page 13 of 16




questionable authority of Hutcheson to install “her hand-picked

candidate”.    Ali argues that the fabricated requirement that

IMGs pass the USMLE before their residencies is particularly

strong evidence of discrimination given an email from an

attorney at the ACGME stating that if NYMC “is treating IMGs and

[American Medical Graduates] differently, that may fall under

the requirement regarding policies to prevent harassment.”

     The parties dispute whether NYMC actually has a policy of

requiring IMGs to pass step 3 of the USMLE before entering a

residency.5   But even assuming NYMC has this requirement, such a

policy is not evidence of national origin discrimination because

it discriminates based upon where the applicant received a

medical education, not upon the national origin of the

applicant.    This may violate the ACGME’s policy against imposing

more onerous requirements for its examinations on graduates of

foreign medical schools, but it does not violate the federal or

state laws forbidding discrimination in employment.         Graduation

from a foreign medical school does not create a class of persons

protected by Title VII or the NYSHRL.

     The other irregularities in the appointment process to

which Ali points fare no better.        Whether Hutcheson should have


5 Minutes from a meeting of July 20, 2018 indicate that Bierman
told Ali that passing Step 3 was a requirement for IMGs being
appointed to a residency position at NYMC. In making this
motion, the defendants dispute that NYMC has such a requirement.


                                   13
     Case 1:19-cv-08324-DLC Document 50 Filed 03/17/21 Page 14 of 16




had the power to make the appointment or not, it is undisputed

that she did make it.    And whether Ali is more qualified than

Al-Shweiki for the position of resident when experience and

certain other qualities are considered is not the test.          The

issue is whether Ali has presented sufficient evidence to raise

a question of fact that the selection of Al-Shweiki for the

residency instead of Ali was made, at least in part, because of

intentional discrimination against Ali due to his national

origin.    Ali has failed to provide such evidence.

  II.     Age

     Summary judgment is also granted to defendants on Ali’s

claim of age discrimination under the NYSHRL.        Ali’s claim of

age discrimination principally rests on two comments made by

Wandel in the fall of 2016.     These two comments are in the

nature of statements that the law describes as stray remarks.

Applying the standards set forth above, they do not establish a

prima facie case of discrimination.

     While the comments were made by a person in authority, they

were made well over a year before the residency at issue began.

See Chiara v. Town of New Castle, 2 N.Y.S.3d 132, 142 (2nd Dept.

2015) (plaintiff must show a nexus between the discriminatory

remarks and the adverse employment action).        Indeed, at the time

the 2018 residency position was filled, Hutcheson had become the

primary decisionmaker and hired someone she knew.         There are no


                                   14
       Case 1:19-cv-08324-DLC Document 50 Filed 03/17/21 Page 15 of 16




allegations that Hutcheson made discriminatory comments about

Ali or had been urged by Wandel to appoint someone other than

Ali.    Cf. Breitstein v. Michael C. Fina Co., 68 N.Y.S.3d 41, 43

(1st Dept. 2017) (numerous derogatory comments constituted stray

remarks and were not probative of discrimination because the

comments were made by plaintiff’s supervisor, not the

decisionmaker who ultimately terminated his employment).

Additionally, as Ali admits, around the time he made his

comments, Wandel was supportive and encouraged Ali to apply to

NYMC’s residency program.       See Moon v. Clear Channel Commc'ns,

Inc., 763 N.Y.S.2d 157, 161 (3rd Dept. 2003) (two comments about

plaintiffs’ age that were related to plaintiff’s ultimate

termination of employment constituted stray remarks); Almanzar

v. Collegiate Church Corp., 681 N.Y.S.2d 240, 241 (1st Dept.

1998) (supervisor’s comment that the supervisor was “going to

try to get somebody younger to work that job” was “merely an

isolated and ambiguous statement insufficient to support a

finding of age discrimination”).

       But, as explained, even if Ali has established a prima

facie case of age discrimination, the defendants have presented

non-discriminatory reasons for their decision to hire Al-Shweiki

as a resident.     Ali has not demonstrated that these reasons were

pretextual or presented sufficient evidence to raise a question




                                     15
     Case 1:19-cv-08324-DLC Document 50 Filed 03/17/21 Page 16 of 16




of fact that the failure to appoint Ali to a residency was due

at least in part to his age.

                              Conclusion

     The defendants’ October 30, 2020 motion for summary

judgment is granted.    The Clerk of Court shall enter judgment

for the defendants and close the case.



Dated:    New York, New York
          March 17, 2021




                                   16
